Citation Nr: 0507333	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  He received a Combat Infantryman Badge and was a POW 
in Germany from December 1944 to April 1945.  The veteran 
died in July 1988.  The appellant is the veteran's spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the appellant's attempt to 
reopen her claim for service connection for the cause of the 
veteran's death.  A notice of disagreement was received the 
following month, and a statement of the case was issued in 
July 2003.  The appeal was perfected in September 2003.  

The Board notes that the appellant has also made a claim for 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318.  However, that theory of entitlement has 
not been formally addressed by the RO and is referred for 
appropriate action.   

In connection with his current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO.  After she was notified of the 
time and date of the hearing by mail, she contacted the RO 
and asked that her hearing be cancelled.  At her request, 
therefore, the Board will proceed with consideration of this 
appeal based on the evidence of record.


FINDINGS OF FACT

1.  In a November 1988 rating decision the RO denied service 
connection for the cause of the veteran's death.  

2.  Although the appellant was notified of the 1988 rating 
decision and of her appellate rights in November 1988, she 
did not perfect an appeal within the applicable time period.

3.  The evidence added to the record since the November 1988 
rating decision is cumulative or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New And Material Evidence  

The veteran died in July 1988, at a VA hospital.  His 
certificate of death reflects that the cause of death was 
cardiorespiratory arrest, due to (or as a consequence of) 
disseminated adenocarcinoma of the pancreas, due to (or as a 
consequence of) poorly differentiated cancer of the head and 
neck.  At the time of his death, the veteran was service 
connected for right ulnar nerve palsy, evaluated as 30 
percent disabling since 1946, and anxiety neurosis, evaluated 
as 10 percent disabling from 1949.  In a November 1988 rating 
decision the RO denied the claim for service connection for 
cause of the veteran's death, noting that the veteran's 
service records and records from the late 1940's were silent 
as to any cancer, and that there was no evidence a service 
connected disability contributed to or hastened the veteran's 
death.  The appellant was notified in November 1988 and she 
did not file a notice of disagreement (NOD).  To appeal a 
decision, a claimant, or his or her representative, must file 
a NOD with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  38 U.S.C.A. § 
7105(b)(1) (West 1991 & Supp. 2002); 38 C.F.R. § 20.302(a) 
(2004).  A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2004).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  In determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material, "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 3.156(a) 
(2004).  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this claim to reopen was 
received in June 2001, the revised regulation is inapplicable 
and the prior regulation controls.

The regulations in effect prior to August 2001, provided that 
new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The evidence received into the record since the November 1988 
rating decision includes written contentions from the 
appellant and her daughters, the medical records from the 
Ashville, N.C. VA Medical Center dated July 1981 to July 
1988, information from a VA website entitled "Former POWs 
and Their Survivors", information from a Berkeley website 
entitled "Demographic, Comparative, and Differential 
Aging", a negative response from the VA Medical Center in 
Miami, Florida and records from the Social Security 
Administration.  This evidence was not previously part of the 
record, but it is not "material" for purposes of reopening 
the claim for service connection for cause of the veteran's 
death.  None of the newly submitted medical evidence suggests 
that the veteran's cause of death was related to service, and 
indeed, much of it is merely cumulative or redundant of the 
evidence considered by the RO at the time of the November 
1988 rating decision.  

More specifically, the written statements from the appellant 
and her daughters are not material, as they do not provide 
competent medical evidence relating the veteran's cause of 
death to service.  Without the appropriate medical training 
and expertise, the appellant and her daughters are not 
competent to offer a probative opinion on a medical matter, 
such as providing a nexus between the veteran's cause of 
death and his service or his service connected disabilities.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Therefore, to the extent that this 
evidence is offered in an attempt to establish that the 
veteran's death was related to his service, the Board finds 
that such evidence is not probative; hence, such evidence is 
not material to the claim under consideration.  

The medical records from the Ashville, N.C. VA Medical 
Center, dated July 1981 to July 1988, are essentially 
cumulative of the evidence of record at the time of the 
November 1988 rating decision.  The death certificate which 
was reviewed by the RO at the time November 1988 rating 
decision indicated that the immediate cause of the veteran's 
death was cardiorespiratory arrest due to or as a consequence 
of disseminated adenocarcinoma of pancreas due to or as a 
consequence of poorly differential cancer of the head and 
neck.  The medical records from the Ashville, N.C. VA Medical 
Center, dated July 1981 to July 1988, show that the veteran 
was undergoing treatment for his cancer, right hip pain and 
prostatitis.  This evidence essentially confirms the death 
certificate, and does not reflect care for service-connected 
disability or that service connected disability otherwise was 
involved in, or interfered with the treatment of the 
veteran's terminal illness.   

The information from various websites are not material as 
they do not provide any information as to a relationship 
between the cause of the veteran's death and service or his 
service connected disabilities.  Specifically, the 
information from a VA website entitled "Former POWs and 
Their Survivors" provides general information on benefits 
and services for former POWs.  The website information lists 
presumptive disabilities attributed to POWs.  However, the 
cause of the veteran's death, is not listed among those 
presumptive disabilities.  Hence, the information from a VA 
website entitled "Former POWs and Their Survivors" is not 
material.  The information from a Berkeley website provides 
international demographic information with regard to 
mortality rates.  This information is not material to the 
issue of service connection for cause of the veteran's death.  

The negative response from the VA Medical Center in Miami, 
Florida, is not material as they were unable to locate any 
medical records for the veteran.  The records from the Social 
Security Administration are not material as they show that 
the veteran was in receipt of benefits based on his age, 
education, skills and disabilities of hearing loss and 
degenerative disc disease at multiple levels.  Hence, this 
information is not material.  

Accordingly, the additional evidence submitted is not 
material, or it is cumulative or in any case, is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the evidence cannot be 
considered new and material for the purpose of reopening the 
claim.  

Under these circumstances, the Board must conclude that the 
requirements to reopen the claim for service connection for 
cause of the veteran's death have not been met, and the RO's 
November 1988 denial remains final.

II.  Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the 
appellant from the RO dated in January 2003 and June 2003 
which addressed what the evidence must show to establish 
entitlement; what information or evidence was still needed 
from the appellant; what the appellant could do to help with 
the claim; VA's duty to assist the appellant to obtain 
evidence for the claim; and what had been received.  In this 
way, VA has satisfied its notice requirements including 
advising the appellant to submit all pertinent evidence in 
their possession.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In June 2001 the RO denied the claim at issue.  
The appellant was not provided VCAA notice until January 
2003.  After the content-complying RO letter the claim was 
again considered by the RO as described in the July 2003 
statement of the case and September 2004 supplemental 
statement of the case.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  There is no indication that the disposition 
of the claim would not have been different had the appellant 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records, his available post service VA medical records and 
his available social security administration records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran is deceased and consequently an 
examination is not appropriate.  Likewise, the result in this 
case turns on facts already established or presented by the 
claimant.  Nothing in 38 U.S.C. § 5103A(a)(1) is to be 
construed as requiring VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2002).  
Therefore, obtaining any medical opinion on behalf of the 
appellant is not appropriate.  Accordingly, the Board 
concludes that no further assistance to the appellant is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record, which shows 
substantial compliance with the notice and assistance 
provisions, the Board finds no prejudice to the appellant by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

ORDER

As new and material evidence to reopen the claim for service 
connection for cause of the veteran's death has not been 
received, the appeal is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


